Citation Nr: 1456523	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-09 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to April 17, 2009, for the award of service connection for coronary artery disease.

2.  Entitlement to an effective date prior to February 17, 2009, for the award of a 40 percent evaluation for peripheral neuropathy and radiculopathy of the left lower extremity associated with diabetes mellitus and lumbar degenerative disc/joint disease.

3.  Entitlement to an effective date prior to February 17, 2009, for the award of a separate 40 percent evaluation for peripheral neuropathy of the right lower extremity as a complication of diabetes mellitus.

4.  Entitlement to an effective date prior to February 17, 2009, for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU).

5.  Entitlement to an effective date earlier than April 29, 2010, for the award of service connection for residuals of a left hip fracture.
REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to April 1957, from September 1958 to September 1961, and from November 1961 to July 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2009 and January 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2011, the Board remanded the first four appellate issues so that the Veteran could be provided with a statement of the case.  He has since perfected his appeal, and the issues have been recertified to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I.  Issuance of a Statement of the Case for Effective Date of Left Hip

The Board recognizes that the appellant was given notice of the award of service connection for residuals of a left hip fracture that was made effective April 29, 2010.  See December 2010 rating decision.  However, in July 2011, the appellant submitted a notice of disagreement with the effective date assigned, stating that "I totally disagree with the effective dates of the claims.  My first hip [was] replace[d] November 2009, my compensation was only authorized from May 2010 . . . I was cheated out of 6 months of benefits because of the policy concerning effective dates."  

As noted in 38 C.F.R. § 20.201, a notice of disagreement need not contain specific language and only needs to show terms that can be reasonable construed as a disagreement with the rating decision.  Because the Board finds the July 2011 statement reflects a timely disagreement with RO's effective date assigned for the residuals of a left hip fracture, a remand is necessary for the issuance of a statement of the case with respect to this issue.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

II.  Outstanding VA Treatment Records

With regard to other issues on appeal, the Board notes that a January 2008 VA treatment record reflects that vascular studies had been done and that VA was awaiting results.  Another note from January 2008 reflects that an "EKG is complete and available via Vista Imaging Display."  However, it does not appear that the results have been associated with the Veteran's electronic folder and are available for appellate review by the Board.  Accordingly, a remand is necessary so that the results of the January 2008 vascular studies/EKG study can be obtained and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).

III.  Issuance of a Supplemental Statement of the Case

Additionally, the earlier effective date issues involving coronary artery disease, peripheral neuropathy, and TDIU were last adjudicated in an April 2012 statement of the case.   However, after the statement of the case, additional relevant records were associated with the claims file, including VA treatment records and a January 2008 Agent Orange Registry examination report.  Because this evidence was received after the appeal was certified to the Board, the Board sent a letter to the Veteran in November 2014 asking him whether he wished to waive Agency of Original Jurisdiction (AOJ) review of the new evidence.  Significantly, in December 2014, the Veteran submitted a response asking the Board to "[p]lease remand (send back) my case back to the AOJ for review of the additional evidence that was submitted in my appeal."  Accordingly, in accordance with his expressesed desire, a remand for the issuance of a supplemental statement of the case reviewing all of the evidence is required.  See 38 C.F.R. § 1304; 38 C.F.R. § 19.37(b) (pertaining to additional pertinent evidence that has been received by the Board).  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case that addresses the issue of entitlement to an effective date earlier than April 29, 2010, for the award of service connection for residuals of a left hip fracture.  The appellant should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

2.  Obtain the results of the VA January 2008 vascular studies and/or EKG study (the EKG study was noted to be available via Vista Imaging Display pursuant to the January 2008 VA treatment note).

3.  Thereafter, and after undertaking any additional development deemed necessary, adjudicate the issues of entitlement to an effective date prior to April 17, 2009, for the award of service connection for coronary artery disease; entitlement to an effective date prior to February 17, 2009, for the award of a 40 percent evaluation for peripheral neuropathy and radiculopathy of the left lower extremity associated with diabetes mellitus and lumbar degenerative disc/joint disease; entitlement to an effective date prior to February 17, 2009, for the award of a separate 40 percent evaluation for peripheral neuropathy of the right lower extremity as a complication of diabetes mellitus; and entitlement to an effective date prior to February 17, 2009, for the award of TDIU.  This adjudication must specifically consider all of the new evidence added to the record since the April 2012 statement of the case, including VA treatment records downloaded to the electronic folder.   If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




